Title: From Alexander Hamilton to Otho H. Williams, 4 May 1790
From: Hamilton, Alexander
To: Williams, Otho H.


Sir
Treasury Department May 4th 1790

I have received yours of the 24th of April requesting my opinion with respect to the Duty on the article of hemp.
There can be no doubt that this article is under the present Law Subject to a Duty of five per cent ad valorem untill the first day of December next.
I am   Sir   Your obedt Servt
A Hamilton O H Williams EsqrCollector for the port of Baltimore

